WALLACE, Judge.
Jeremy Baraona appeals an order revoking his sex offender community control and sentencing him to fifteen years’ prison for one count of lewd and lascivious acts upon a child. We affirm the revocation and resulting sentence without discussion. However, we remand for correction of the written revocation order.
The affidavit of violation accused Barao-na of violating condition 5 (commission of new offense — domestic battery), condition 9 (failure to comply with instructions), and condition 20 (consuming alcohol). Our review of the transcript reveals that the trial court found Baraona to have violated conditions 5 and 20, but the trial court made no finding concerning condition 9. In contrast, the written order of revocation specifies the violation of all three conditions. “A written order of revocation must conform with the trial court’s oral pronouncement.” Williams v. State, 764 So.2d 757, 758 (Fla. 2d DCA 2000) (citing Narvaez v. State, 674 So.2d 868 (Fla. 2d DCA 1996)). Accordingly, we remand with directions to correct the written order of revocation to conform to the trial court’s oral pronouncement.
Affirmed; remanded for correction.
ALTENBERND and LaROSE, JJ., Concur.